DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on December 27, 2021, is acknowledged.
3.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 27, 2021.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
5.	Information disclosure statements (IDS), submitted October 27, 2020 and December 9, 2021, have been received and considered by the examiner. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 7 recites the limitation "the at least one primary conductive layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fees et al. (US 2017/0048978 A1).

With regard to Claim 2, Fees et al. disclose in Figures 1 and 3, wherein the busbar (1) comprises at least one primary conductive layer, called a busbar section (3) (paragraph 0035). 
With regard to Claim 3, Fees et al. disclose in Figures 1 and 3, wherein the set of bonding connectors (4) is configured to provide direct electrical bonds between the busbar (1) and terminals (16) of a group of battery cells (12) (paragraph 0039). 
With regard to Claim 5, Fees et al. disclose in Figures 1 and 3, wherein the at least one bonding connector (4) includes: a lower resistance section, called a safety region (7), that has a lower resistance relative to a remainder of the at least one 
With regard to Claim 6, Fees et al. disclose in Figures 1 and 3, wherein the lower resistance section, called the safety region (7), of the at least one bonding connector (4) is thinner or narrower than one or more other sections, or the fastening region (6), of the at least one bonding connector (4) (paragraph 0035). 
With regard to Claim 7, Fees et al. disclose in Figures 1 and 3, wherein the contact plate, or current collector (11), is configured as a multi-layer contact plate that includes: the at least one primary conductive layer, called a first busbar (1), a cell terminal connection layer, called a busbar section (3), that is joined with the at least one primary conductive layer (1), wherein the set of bonding connectors (4) is formed from the cell terminal connection layer (3) (paragraphs 0034-0037). 
With regard to Claim 8, Fees et al. disclose in Figures 1 and 3, wherein one or more arc protection mechanisms, called surface layer (13), are configured in proximity to the at least one bonding connector (4) (paragraph 0041). 
With regard to Claim 9, Fees et al. disclose in Figures 1 and 3, wherein at least one other bonding connector, including a further busbar (2) with contact elements (9), among the set of bonding connectors (4) is not configured with the fuse section (paragraphs 0036, 0039).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fees et al. (US 2017/0048978 A1), as applied to Claims 1-3 and 5-9 above, and in further view of Geng (US 2013/0034751 A1).
With regard to Claim 10, Fees et al. disclose the contact plate in paragraph 11 above, but do not further comprise another set of bonding connectors configured to provide electrical bonds between the busbar and terminals of another group of battery cells, the another set of bonding connectors being configured to connect the another 
Geng discloses a power battery system (100) including a number of electrode boards (20) (considered a contact plate) electrically connected between two neighbored parallel groups (M), each parallel group (M) including a number of single batteries (10) connected in parallel, and each neighbored parallel group (M) connected in series (paragraphs 0025-0026).  Geng discloses wherein the electrode boards (20) (considered contact plates) include a number of electrode contact plates (21) (considered bonding connectors), a conductive substrate (22), and a number of dielectric members (23), the contact plates (21) being configured to electrically connect two neighbored single batteries (10) of two neighbored parallel groups in series (paragraph 0028).  Geng discloses wherein each electrode board (20) further includes a number of security devices (50) being an enclosed fuse, one end of each enclosed fuse (50) electrically connected to the conductive substrate (22) and the other end electrically connected to an electrode contact plate (21) (paragraph 0029). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further include another set of bonding connectors configured to provide electrical bonds between the busbar and terminals of another group of battery cells, the another set of bonding connectors being configured to connect the another group of battery cells in parallel with each other, and to connect the group of battery cells and the another group of battery cells in series with each other in the battery system of Fees et al., because Geng teaches that this configuration allows for one group of battery cells to be protected from the insecurities of a neighboring group of battery cells (paragraphs 0006-0014).

Allowable Subject Matter
16.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Fees et al. (US 2017/0048978 A1), do not teach or fairly suggest wherein the at least one bonding connector is configured with a higher fuse rating than each other bonding connector in the set of bonding connectors so as to contain arcs among the set of bonding connectors to the at least one bonding connector.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725